     Case 3:19-cv-00476 Document 17 Filed 06/05/20 Page 1 of 2 PageID #: 4720



                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        HUNTINGTON DIVISION


CHRISTOPHER E. SPURLOCK,

                                   Plaintiff,

v.                                                            CIVIL ACTION NO. 3:19-0476

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,1

                                   Defendant.


                                  MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Dwane L. Tinsley], United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court grant Claimant’s request to reverse the Commissioner’s

decision (ECF No. 13), deny the Commissioner’s request to affirm his decision (ECF No. 15),

reverse the final decision of the Commissioner, and remand this matter to the Commissioner for

further proceedings. Neither party has filed objections to the Magistrate Judge’s findings and

recommendation.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Claimant’s request to reverse the Commissioner’s decision

(ECF No. 13), DENIES the Commissioner’s request to affirm his decision (ECF No. 15),


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed.
R. Civ. P. 25(d). See also, Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (stating action survives
regardless of any change in the person occupying the Office of the Commissioner of Social Security).
   Case 3:19-cv-00476 Document 17 Filed 06/05/20 Page 2 of 2 PageID #: 4721



REVERSES the final decision of the Commissioner, and REMANDS this matter to the

Commissioner for further proceedings, consistent with the findings and recommendation.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                           ENTER:        June 5, 2020




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                             -2-
